Title: To George Washington from Joseph Valentine, 20 January 1766
From: Valentine, Joseph
To: Washington, George



Sir
Yorke 20th Jan⟨y⟩ 1766

I Recd your Letter yesterday of the 2⟨illegible⟩ Decmber Crosher graves Left Claiborns before Crismos I have taken all the greatest Care I Cud of the place I have ben at the place three times sence Crismos and should ben their oftener but going to other places & meashe⟨r⟩ing of their Corn & deliverind of the poorke prevented me from going oftener I got Crosher graves to go to the place two or three times ⟨a⟩ weak have got a good peace of ground Ca⟨mutilated⟩own and am in hopes if the overseer Cums in a Little time to have the plantation in good order for a Crop in time—have sold thirteen thousand weight of porke @22/6 and sum @25/ have got Sum at Claiborns in the ⟨p⟩en yet was not got up so soon ⟨mutilated⟩ Sir I have not Recd one farding of money of Colo. Byrd yet not for either of the two years rent or the Charge of doing the Ri⟨illegible⟩ I insisted so hard on him @the oyer Cort ass he had

given me many promises tel he was very angry and soor [swore] pine Blank he wod not pay any tel April I wish I had never had any thing to don with him.
the Crops of Corn are ass follows


at Claiborns
295½
Barels


Bridg Qurter
104½



Ship Landing
61



at Rockahock
228



Brick House
252½



old Quarter
239



at Harlows
160



at mill Quarter & wheare I live it is not measherd yet.



Joseph Valentine

